UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1597


ATSEDE MICHAEL OQUBAEGZI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 4, 2009           Decided:   November 18, 2009


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Atsede Michael Oqubaegzi, Petitioner Pro Se.      Kathleen Kelly
Volkert,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Atsede      Michael    Oqubaegzi,      a   native       and     citizen   of

Ethiopia,    petitions     for    review    of    an   order    of    the     Board   of

Immigration Appeals (“Board”) denying her motion to reopen or

reconsider.      We have reviewed the record and the Board’s order

and find no abuse of discretion.                   See 8 C.F.R. § 1003.2(a)

(2009).     Accordingly, we deny the petition for review for the

reasons stated by the Board.            In re: Oqubaegzi (B.I.A. May 12,

2009).      We dispense with oral argument because the facts and

legal    contentions     are     adequately      presented     in     the    materials

before    the   court    and   argument     would      not   aid     the    decisional

process.

                                                                     PETITION DENIED




                                        2